The Honorable Barbara King State Representative 106 Tulip Circle Helena, AR 72342
Dear Representative King:
You have requested an Attorney General opinion in response to several questions that relate to Attorney General Opinion No. 99-088, which concerned retirement plans for local police officers.
I am unable to issue an opinion in response to this most recent request. It has come to our attention that the issues raised in your request are the subject of litigation that is currently pending before the Arkansas County Chancery Court. See Gonzales, et al. v. City of DeWitt, et al.,
Case No. E-99-57, Chancery Court of Arkansas County, Southern District.
It is a long-standing policy of this office not to issue opinions on matters that are pending for decision before the courts. To do so would violate the constitutional principle of separation of powers. Because the matters that you have raised will be decided by the judicial branch of government, it would be inappropriate for the Attorney General, a member of the executive branch of government, to interfere with this judicial decision.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh